Citation Nr: 1737146	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. §1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Appellant and her daughter

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1996 to April 2008, the time of his death.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Following a February 2012 Board hearing, the Board remanded this case in April 2014 and March 2016.

The Board notes that after the most recent adjudication of these claims by the RO and the certification of this appeal to the Board, the Appellant submitted additional argument related to these claims by way of letter dated in February 2017.  The Appellant expressed her desire that the Board (and not the RO) consider and take action with regard to the argument submitted therein.  The argument and information therein is fundamentally cumulative of that which was already of record, prior to the last adjudication of this appeal by the AOJ.  Accordingly, the Board finds that the Appellant's statements and actions do not require a remand for consideration by the agency of original jurisdiction, and it will proceed to adjudication of the appeal.


FINDINGS OF FACT

1.  The Veteran died in April 2008 in a motorcycle accident, found by the service department to be the result of willful misconduct.

2.  The evidence of record shows that service connection was not in effect for any disabilities at the time of the Veteran's death.

3.  The probative evidence of record does not show that the cause of the Veteran's death was related to his active service, outside of willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 105, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Service connection for the cause of the Veteran's death

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310 (a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that 38 U.S.C.A. §§ 105(a) and 1110 prohibit compensation where the "disability is a result of the veteran's . . . abuse of alcohol or drugs."  Further,
disability pension is not payable for any condition due to the veteran's own willful misconduct.  38 C.F.R. 3.301(b).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  Id.

The pertinent regulations also specifically provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  But the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  Id.  And if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  Id.

Further, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  For the purpose of that regulation, "alcohol abuse" means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  See id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.  Accordingly, service connection for the cause of a veteran's death due to complications of chronic alcoholism can only be granted if the evidence establishes that the Veteran's alcohol use was caused by a service-connected disability, and his death was not the result of his alcohol abuse or willful misconduct, as defined above.

Thus, the ultimate determinations in this case are whether a veteran's death was due to his alcohol abuse or willful misconduct, and if not, (a) whether a veteran's alcoholism was a result of a service-related psychiatric disability and (b) whether the veteran's death was a result of his alcoholism.

The Veteran died on April [redacted], 2008 in a motorcycle crash where he was the operator of the motorcycle.  The Report of Investigation Line of Duty and Misconduct Status (hereinafter the "Report of Investigation") indicates that the Veteran had been out at a local bar only hours before his death.  The August 2008 administrative decision and the Report of Investigation found that the Veteran's death was not incurred in the line of duty and was instead due to willful misconduct.  It was noted that the Veteran was found to have been driving at an unsafe speed with a blood alcohol concentration above the legal limit for the State of Maryland.

At the time of the Veteran's death, service connection was not in effect for any disabilities.  The Appellant, however, contends that the Veteran suffered from depression as a result of his service which in turn resulted in his alcohol abuse and ultimately, his death, as described above. 

The Appellant has claimed, in the various written statements that she has submitted in relation to this claim and in her testimony during her Decision Review Officer (DRO) and Travel Board hearings that the Veteran developed clinical depression and an alcohol abuse problem while on active duty, and more specifically, during and as a result of his deployment in 2003.  The Appellant claims that the Veteran had no such problems before his active duty service, and that he (i.e., his demeanor) changed, most notably, after the 2003 deployment.  She claimed that the Veteran was more reclusive and aggressive after that deployment.  The Appellant has stated that she urged the Veteran to stop drinking, and that she also sought help for him, in in relation to his drinking problem, from other military personnel, including his coworkers and those in his chain of command.  The Appellant has also claimed that the Veteran has a family history of depression and other psychiatric disorders, including manic depression/bipolar disorder and schizophrenia.  She also claims that the Veteran was being treated and taking medication for depression, which she claims he had developed during his active duty service, possibly as a result of his aforementioned deployment and the fact that he was under investigation for theft/larceny of government property.  The Appellant claims that the Veteran's psychiatric disorder(s), alcohol consumption, and his resultant abuse of her and their children led to their separation months before his death.  Charging documents and a Final Protective Order in the record support that assertion.

VA also received a written statement from a friend of the Appellant's and the Veteran's, which provided, in sum, that the Veteran had in fact changed after his deployment in 2003.  As additional support for the Appellant's claims, the Report of Investigation notes and evidences the fact that the Veteran was indeed under investigation for larceny.

The Board has thus requested additional opinions as to whether the role of alcohol in the Veteran's fatal crash is linked to a mental health disability of service origin and might present a basis for service connection, notwithstanding the willful misconduct finding.  In July 2011, VA obtained a medical opinion from a VA examiner on the issues of whether the Veteran had any psychiatric disorders that were related to his service at the time of his death and whether his alcohol consumption immediately preceding his death was due to any such disorders.  The examiner noted that the records in the claims folder did not provide a specific mental health issue or psychiatric medication.  The examiner also noted that there were no records that provided a specific mental health diagnosis.  The examiner noted that the Veteran had been prescribed Sertraline in 2008; however there was no psychiatric diagnosis listed and no explanation for the prescription.  The examiner opined that in the absence of a documented diagnosis and treatment of a psychiatric disorder, it would require significant medical and behavioral evidence that a psychiatric disorder existed to establish the likelihood of a diagnosis beyond speculation.  The examiner indicated that it would be speculation to suggest that the Veteran had a diagnosable mental health disorder or to state what behaviors may or may not have resulted from that disorder, what may have played a role in his alcohol abuse, or what putative diagnosis or behavior had a significant role in his death.

Pursuant to the March 2016 Board remand, another VA medical opinion was obtained in August 2016.  In his report, the examiner, a psychologist, noted his comprehensive review of the Veteran's claims file and cited to relevant treatise materials.  As noted in the examiner's report, the Veteran's medical records (i.e., his service treatment records (STRs) and VA and private treatment records) reflect that, on a few, rare and limited number of occasions, the Veteran did seek and receive psychological/psychiatric treatment, did report symptoms of depression and anxiety, and was prescribed and did take antidepressants (only for a few, very brief periods of time).  The examiner also noted that the Veteran's STRs contain no mention of alcohol abuse, and only a few mentions of moderate alcohol consumption, including an instance when he cut his arm while intoxicated.  The medical records contain consistent and repeated determinations that the Veteran had no valid psychiatric diagnoses other than one for transient sleep disorder, which would not be considered a permanent disability.  

After review of the Veteran's claims file, including all of the aforementioned evidence, the August 2016 examiner determined that it is not as least as likely as not that that alcohol abuse was caused or aggravated by a psychiatric disability related to his service.  The examiner based this opinion on the absence of any valid psychiatric diagnosis other than transient sleep disorder, the absence of any indication of any significant alcohol abuse problems in the Veteran's medical records, and the fact that medical literature provides that alcohol abuse leads to depression, not that depression leads to alcohol abuse.  The examiner explained that medically, the Veteran's complaints of symptoms of depression and anxiety (including but not limited to feeling sad, stressed and having a panic attack), his visiting with and treatment by mental health professionals, a family history of, and others' lay diagnoses of psychiatric disorders are not strong enough proof that the Veteran did indeed have any psychiatric disorders other than the transient sleep disorder.

Having considered all evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran had an injury or disease incurred in or aggravated by active military service or proximately caused or aggravated by a service-connected disability which either caused or contributed substantially or materially to the cause of his death.  See 38 U.S.C.A. §§ 1110, 1310.  The preponderance of the evidence of record, notably the August 2016 opinion, weighs against the finding of an established psychiatric diagnosis, let alone one that led to alcohol abuse.  While the Board does not doubt their credibility, there is no evidence that the Appellant, her children, or the family friend that authored the written statement found in the record are qualified, by training or other expertise,  and competent to diagnose the Veteran with any psychiatric disorders.  Further, there is no indication of any actual diagnoses of any such disorders by qualified and competent persons, or by any competent evidence of record, whatsoever, besides the diagnoses of transient sleep disorder and a debatable diagnosis of primary insomnia with sleep apnea.  While the Veteran may have been diagnosed with such sleep disorders, there is no indication that either one of them either caused or contributed substantially or materially to the cause of his death.  And without any other diagnoses - specifically including any for depression, which the Appellant claims led to his alcohol abuse and ultimately his death - there is not enough favorable evidence to conclude that the Veteran at least as likely as not had any other injury or disease incurred in or aggravated by active military service or proximately caused or aggravated by a service-connected disability which either caused or contributed substantially or materially to the cause of his death.

The Board is sympathetic with the Appellant in this case, particularly given the tragic circumstances leading to the Veteran's death.  Nevertheless, the Board must apply the pertinent laws and regulations to the specific facts of the case, and such application must result in a finding that service connection is not warranted for the cause of the Veteran's death under 38 C.F.R. § 3.312.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      III.  DIC pursuant to 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling: 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 

With the above criteria in mind, the facts of this case are not in dispute and show that, at the time of his death, the Veteran was not in receipt of service connection for any disabilities.  The appellant does not claim, and the record does not show, that the Veteran was a prisoner of war.  Likewise, the Appellant does not claim that, but for clear and unmistakable error in an earlier rating decision, the Veteran would have met one of the 38 U.S.C.A. § 1318 criteria for DIC.

Per the application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board also finds that it need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22 (2014).

For the above reasons, entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.








ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


